DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi Yoshiki (JP 2018104248 A, machine translation, “Yagi”), and further in view of Sudo et al (US 20120037069 A1, “Sudo”).
Regarding claim 6, Yagi (entire document) teaches a quartz glass crucible 1 comprising a bottom portion, a curved portion, and a straight body portion (figs 1 and 3, 0036 and 0070), wherein the quartz glass crucible comprises outer opaque layers 3/4 or 15/16 including bubbles (an outer layer comprising opaque quartz glass containing bubbles therein (figs 1-4, abstract, 0011, 0022-0024, 0037), and an inner layer 2 or 17 comprising transparent quartz glass (figs 1-4, abstract, 0011, 0022, 0031, 0036), the outer layer comprises a plurality of layers 3/4A/4B or 15A/15B/16 in at least a part of the straight body portion (figs 1-4, 0070).
Yagi teaches that Al functions as a crystallization accelerator (0017 and 0034), and an amount of Al added to the plurality of the outer quartz layers (for example 4A/4B or 15A/15B0 is 50 ppm (abstract and 0058), e.g., Yagi teaches the same amount of Al added to a same quartz powder for forming the plurality of the outer layers as described in the instant specification (for example [0020] and [0029] of PGPUB US 2021/0310151 A1). Yagi also teaches that the layer 4A or 15A positioned inwards of the outmost layer 4B or 15B in a thickness direction of the quartz glass crucible. Therefore one of the outer layers (for example the outmost layer 4B or 15B) reads on an easily devitrifiable layer, and one of the outer layers (for example layer 4A or 15A) reads on a layer positioned inwards of the easily devitrifiable layer in a thickness direction of the quartz glass crucible being a low devitrification layer. It is well established that If the composition is physically the same, it must have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II.
Yagi further teaches that the quartz glass crucible is heated to 1430 ºC or higher (0055 and 0060), but does not explicitly teach that the easily devitrifiable layer having a devitrification spot number of 50/cm2 or more and 70/cm2 or less when the quartz glass crucible is heated at 1600°C for 24 hours, and the low devitrification layer having a devitrification spot number of 2/cm2 or less when the quartz glass crucible is heated at 1600°C for 24 hours. However Sudo teaches a method of manufacturing a vitreous silica crucible, wherein the heat treatment of the material for forming the crucible is at 1400 ºC  to 1750 ºC for 30 min or more (abstract, 0009 and claim 1). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Yagi by heating the quartz glass crucible with the heat treatment conditions of Sudo in order to evaluate the easiness of materials crystallization of the crucible (Sudo abstract, 0007-0010). 
As addressed above, Yagi/Sudo teaches the same material of the easily devitrifiable layer and low devitrification layer as described in the instant specification, and a similar heat treatment process as instantly claimed. Therefore it is reasonably expected that the easily devitrifiable layer would have a devitrification spot number of 50/cm2 or more and 70/cm2 or less when the quartz glass crucible is heated at 1600°C for 24 hours, and out of the plurality of layers, the low devitrification layer would have a devitrification spot number of 2/cm2 or less when the quartz glass crucible is heated at 1600°C for 24 hours, because a similar process/method is expected to produce similar results/effects. Also Sudo teaches that the number density of the spots of the material for fabricating the crucible can be 1 to 10 /cm3 or 51/cm3 or more (0041). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Yagi by using the crucible materials as suggested by Sudo in order to provide a crucible with improved quality (Sudo 0038). It is well established that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07. It is also noted that “a devitrification spot number of 50/cm2 or more and 70/cm2 or less when the quartz glass crucible is heated at 1600°C for 24 hours… a low devitrification layer having a devitrification spot number of 2/cm2 or less when the quartz glass crucible is heated at 1600°C for 24 hours.” is a product-by-process limitation. It has been well-settled that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 7, Yagi teaches that the outer layer comprising the plurality of layers comprises the easily devitrifiable layer and the low devitrification layer and the crucible being heated as addressed above, and further teaches an intermediate devitrification layer (layer 3 or 16) (figs 1-4, abstract, 0022, 0031, 0036); Sudo teaches that the number density of the spots of the material for fabricating the crucible can be 1 to 10 /cm3 (0041). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the intermediate layer of Yagi by using the crucible materials as suggested by Sudo in order to provide a crucible with improved quality (Sudo 0038). It is well established that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07. It is also noted that “the intermediate devitrification layer having a devitrification spot number of more than 2/cm3 and 10/cm3 or less when the quartz glass crucible is heated at 1600°C for 24 hours” is a product-by-process limitation. It has been well-settled that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claims 8 and 9, Yagi/Sudo teaches that out of the plurality of layers of the outer layer, an outermost layer 4B or 15B is the easily devitrifiable layer (Yagi figs 1-4, 0024-0026, 007).
Regarding claims 10, 11, 12 and 13, Yagi/Sudo teaches that the outer layer comprises natural quartz glass, and the inner layer comprises synthetic quartz glass (Yagi abstract).
Regarding claims 14, 15, 16, 17, 18, 19, 20 and 21, Yagi/Sudo teaches that the easily devitrifiable layer (outermost layer 4B or 15B) has a thickness of 0.5 mm (Yagi 0025, 0037, 0058), the low devitrifiable layer (layer 4A or 15A) has thickness of 2 mm (Yagi 0024, 0037), the intermediate layer (layer 3 or 16) has a thickness of 1 mm (Yagi 0059), and the inner layer (layer 2 or 17) has a thickness of 2 mm (Yagi 0059); apparently a total thickness of the crucible is 5.5 mm (calculated by 0.5 mm +2 mm +1 mm +2 mm), and the easily devitrifiable layer (outermost layer) has a thickness of about 9% (calculated by 0.5mm/5.5mm) of the quartz glass crucible, and the low devitrification layer has a thickness of about 36% (calculated by 2mm/5.5mm) of the thickness of the quartz glass crucible, meeting the claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamagata (US 20110114530 A1) teaches a silica container comprising a plurality of outer layers comprising opaque quartz glass containing bubbles therein, and an inner layer comprising transparent quartz glass (claim 24).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714